Title: William Short to Thomas Jefferson, 11 May 1818
From: Short, William
To: Jefferson, Thomas


          
            Dear sir
            Philada
May 11. 1818
          
          Knowing your present aversion to writing, & knowing also how much you are accablé by inevitable correspondence, I have abstained for some time from adding to this load. If I break in upon you at this moment it is because I am in search of information that I know not where to look for otherwise, & indeed which I can have no certainty of finding from you—If you recollect, among the articles which you were so good as to attend to for me before my return to America, was a parcel of land near Norfolk. This was a purchase made of  Col Harvie in the way of exchange for my lands on Roanoak. It was done at the moment of my departure for Europe, & I have no further recollection of particulars; so that I do not now know where to look for the title. I take for granted a title as usual was made & executed but I remember nothing about it.
          A friend of mine at Richmond has lately at my request, had a search made in the records of the Genl Court, but no vestige is to be found there. There is a mere possibility that the instrument may have been recorded in the county Court of Norfolk, but I do not see how that could well be, as the contract was made at Richmond & neither Harvie or myself were afterwards at Norfolk. I shall however have a search made in those records; but merely for the sake of leaving nothing undone, for I have not the least expectation of finding it there.
          Now as you were so good as to have the taxes on this land paid for some years by the late Colo Newton, I have thought it barely possible you might be able to give me some light on the subject. Colo Newton, as he paid the taxes, must have ascertained at least the quantity of the land, & thus may perhaps have had access to some title, that would guide me, if I could know where or of what nature it was. If perchance you have any recollection of the manner in which you placed this business in the hands of Colo Newton, or from whence you derived your information as to it, I shall take it as a particular favor if you will let me know it; or if you can suggest to me any circumstance that may guide me in my searches after the means of establishing the existence of this title in me.
          The friend mentioned as being now at Richmond, formerly resided at Norfolk, & there paid for me the taxes on these lands, after the line traced by his predecessor Colo Newton. He says these lands stand charged to me as proprietor on the books of the commissioner of the land tax, & the quantity stated there at 1000. acres. This entry must have been made of course from the deed or title I should suppose, & might guide me if I could ascertain how or by whom the entry was made.
          My Richmond friend who is a lawyer at that bar, gives this opinion in his late letter to me—“If the deed cannot be found, there is sufficient evidence of your right to demand, & have one, to enable you to obtain it from the representatives of Harvie by a suit in Equity, should they refuse to make it voluntarily.” But I shd really think this a slender reliance—for it seems to me that a deed is the sine quo non to prove a title, but that it can be proved only by itself in propria persona. However I am no lawyer & hope I am wrong in this; for as the deed is not recorded in the Genl Court I have little hope of finding it elsewhere.
          I feel a great disposition to commune with you a little (by availing myself of this letter) on all that I hear said here by sensible & moderate men, truly attached to their country, of public men & public measures—but I fear you will think this letter already too long, & I therefore condemn myself to forego the pleasure, which is so grateful to every one, of opening his heart & his mind to a friend in whose judgment & in whose liberality he has ever had unbounded & unshaken confidence.
          I will therefore stop here & add only assurances of all those sentiments with which I have ever been, dear sir,
          
            faithfully your friend & servt
            W: Short
          
        